Citation Nr: 0813098	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06 08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine with residuals 
of a laminectomy at L5-S1.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 




REMAND 

The veteran, who is the appellant, served on active duty from 
October 1956 to April 1967.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

The lumbar disc disease is currently rating 20 percent 
disabling.  Under the General Formula for Diseases and 
Injuries to the Spine, any objective associated neurological 
abnormalities are to be rated separately. 

Private medical records show that in March 2006 an 
electromyography study revealed sensory motor polyneuropathy 
in the legs, predominantly sensory and demyelinating in 
nature, and findings suggestive of radiculopathy or 
plexopathy.  Clinical correlation was indicated. 

On VA examination in June 2007, the veteran complained of 
daily, severe sciatic nerve radiculopathy.  The pertinent 
finding was intact sensation to light touch in all 
dermatomes. 

In view of the difference between the veteran's complaint of 
severe sciatic nerve radiculopathy and the finding of an 
essentially normal sensory evaluation, and in order to verify 
the current severity of the back disability, a reexamination, 
pursuant to 38 C.F.R. § 3.327(a), is needed, and the claim is 
REMANDED for the following action: 
1. Schedule the veteran for a VA 
neurological examination to include an 
electromyography study to determine 
whether there are objective 
neurological abnormalities in the lower 
extremities associated with 
degenerative disc disease of the lumbar 
spine with residuals of a laminectomy 
at L5-S1.  The claims folder must be 
made available to the examiner for 
review.  

If there are objective neurological 
abnormalities in the lower extremities 
associated with degenerative disc 
disease of the lumbar spine with 
residuals of a laminectomy at L5-S1, 
the examiner is to describe the 
abnormality as either unilateral or 
bilateral and whether or not the 
involvement is wholly sensory. 

2. After the above development has been 
completed, readjudicate the claim. If 
the claim remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

